DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiaowen He  (US-9418101-B2).
	As per claim 1, He teaches “a method for parsing a query into native query operations and post-processing operations for execution, the method comprising”: at a management plane of a distributed-computing system: receiving a user query,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66); 
figs. 2A-2B, col. 5 lines 20-col. 8 lines 66); 
“in accordance with a determination that the second node represents a second native query operation executable by the database platform: generating a database query based at least on the first native query operation and the second native query operation,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66); 
“sending the database query to the data plane for execution by the database platform,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66); and 
“receiving, from the data plane, one or more first results obtained from the database platform executing the database query; and in accordance with a determination that the second node represents a predefined post-processing operation not executable by the database platform: modifying the first node to represent a post-processing operation corresponding to the first native query operation; generating a post-processing query based at least on the predefined post- processing operation and the post-processing operation corresponding to the first native query operation,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66); and 
“executing the post-processing query,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66).
	As per claim 2, He further shows “wherein the first Boolean operation is an OR operation,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66). 
	As per claim 3, He further shows “wherein the second node represents a predefined post-processing operation not executable by the database platform when the figs. 2A-2B, col. 5 lines 20-col. 8 lines 66).
	As per claim 4, He further shows “wherein executing the post-processing query comprises: filtering one or more second results from the data plane according to one or more criteria represented by the post-processing query,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66).
	As per claim 5, He further shows “wherein the one or more second results from the data plane comprise a plurality of rows of data, and wherein filtering the one or more results from the data plane according to one or more criteria represented by the post-processing query comprises: evaluating each row of the plurality of rows of data with the post-processing query; and omitting at least one row of data based on the evaluation,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66).
	As per claim 6, He further shows “wherein the user query includes a query condition, a query predicate, a query clause, a query operator, a query statement, or a combination thereof,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66).
	As per claim 7, He further shows “wherein the data plane is implemented by one or more data plane containers,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66).
	As per claim 8, He further shows “wherein each of the one or more data plane containers include one or more data cores storing information for the database platform,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66).
	As per claim 9, He further shows “wherein the one or more first results include one or more log event records generated by an information processing system,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66). 
	As per claim 10, He teaches “a distributed-computing system for parsing a query into native query operations and post-processing operations for execution, figs. 2A-2B, col. 5 lines 20-col. 8 lines 66); 
“in accordance with a determination that the second node represents a second native query operation executable by the database platform: generating a database query based at least on the first native query operation and the second native query operation; sending the database query to the data plane for execution by the database platform,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66); and 
“receiving, from the data plane, one or more first results obtained from the database platform executing the database query; and in accordance with a determination that the second node represents a predefined post-processing operation not executable by the database platform: modifying the first node to represent a post-processing operation corresponding to the first native query operation; generating a post-processing query based at least on the predefined post- processing operation and the post-processing operation corresponding to the first native query operation,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66); and 
“executing the post-processing query,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66).
	As per claim 11, He further shows “wherein the first Boolean operation is an OR operation,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66). 
He further shows “wherein the second node represents a predefined post-processing operation not executable by the database platform when the second node represents a respective criterion that cannot be satisfied by any of a plurality of native query operations,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66).
	As per claim 13, He further shows “wherein executing the post-processing query comprises”:
“filtering one or more second results from the data plane according to one or more criteria represented by the post-processing query,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66).
	As per claim 14, He further shows “wherein the one or more second results from the data plane comprise a plurality of rows of data, and wherein filtering the one or more results from the data plane according to one or more criteria represented by the post-processing query comprises”:
“evaluating each row of the plurality of rows of data with the post-processing query,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66); and
“omitting at least one row of data based on the evaluation,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66).
	As per claim 15, He further shows “wherein the data plane is implemented by one or more data plane containers,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66).
	As per claim 16, He further shows “wherein each of the one or more data plane containers include one or more data cores storing information for the database platform,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66).

	As per claim 18, He teaches “a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors, the one or more programs including instructions for: at a management plane of a distributed-computing system: receiving a user query; parsing the user query into a plurality of nodes of a parse tree, wherein a first node of the plurality of nodes represents a first native query operation executable by a database platform implemented on a data plane of the distributed-computing system, and wherein a first Boolean operation combines the first node with a second node of the plurality of nodes,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66); 
“in accordance with a determination that the second node represents a second native query operation executable by the database platform: generating a database query based at least on the first native query operation and the second native query operation,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66); 
“sending the database query to the data plane for execution by the database platform,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66); and 
“receiving, from the data plane, one or more first results obtained from the database platform executing the database query,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66); and 
“in accordance with a determination that the second node represents a predefined post-processing operation not executable by the database platform: modifying the first node 
“generating a post-processing query based at least on the predefined post- processing operation and the post-processing operation corresponding to the first native query operation; and executing the post-processing query,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66).
	As per claim 19, He further shows “wherein the first Boolean operation is an OR operation,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66).
	As per claim 20, He further shows “wherein the second node represents a predefined post-processing operation not executable by the database platform when the second node represents a respective criterion that cannot be satisfied by any of a plurality of native query operations,” (figs. 2A-2B, col. 5 lines 20-col. 8 lines 66). 


                                                 Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        









                                                       Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.

examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jan. 15, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153